PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/813,528
Filing Date: 9 Mar 2020
Appellant(s): Dana-Farber Cancer Institute, Inc.



__________________
Joseph Koipally
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 April, 2022.

(6) Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated 9 July, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS 
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The provisional rejection of claims 47-51, 53-56, and 61-66 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16, and 52 of copending Application No. 17/091,541 has been withdrawn due to the abandonment of the competing application.
The provisional rejection of claims 47-51, 53-56, and 61-66 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16, and 52 of copending Application No. 17/349,335 has been withdrawn due to abandonment of the competing application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 47-51, 53-56, and 61-65 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (Biochem. Biophys. Res. Comm. (1998) 244 p253-257) in view of Chisari et al (WO 2008086042) and Walensky et al (J. Med. Chem. (2014) 57 p6275-6288).  

Response to Argument
Appellants argue that the rejection does not meet the requirements of a rejection under this statute as defined by the courts (the Graham factors), that, given that there are a number of antimicrobial peptides, it is not articulated why this particular sequence is obvious (esp. with the F10W mutation), that there is no articulated reason for success because bacteria do not have pinocytosis, that no one prior to applicants had attempted to staple an antimicrobial peptide that didn’t work by a lytic mechanism, so there is no guidance in the prior art or predictability, that the closest prior art (for lytic peptides) demonstrated unpredictability, that it requires hindsight to arrive at the specific modification claimed, that there is no reason or rationale for using the staple at the claimed position,  that the rationale for selecting the proper location for the staple (obvious to try) is an improper obvious to try rationale as there are not a finite number of identified predictable solutions and no reasonable expectation of success, that the rejection requires varying all parameters, that, as this is a new technology, it is impossible to determine what is important, that the helicity doesn’t correlate to improved uptake (an alleged unexpected result), and that applicants have discovered peptides with superior antimicrobial activity with acceptable hemolysis activity.  These arguments are unpersuasive, and the rejection should be maintained.

The structure of the rejection is that Park et al teaches the structure (helical), activity (antimicrobial) and mechanism (pass through cell membrane and bind to nucleotides).  Chisari et al give the sequence, and Walensky et al teaches the advantages of using hydrocarbon staples to force helicity in peptides.  Stapling peptides is a well established technology, with the particular chemistry used by applicants going back 16 years before appellant’s earliest priority date (note p6275, 1st column, 2nd paragraph of Walensky et al) and other chemistries for the same purpose going back even further (p6275, 1st column, 1st paragraph of Walensky et al).  Walensky et al is not describing a new idea, but is a perspective describing an established technology for forcing peptides that typically are too small to have a fixed structure in aqueous solution to fold into an α-helix.
Appellant’s first argument is that the rejection has not met the formal requirements for this statute as described by the court in Graham v. John Deere Co.  Specifically, appellants argue that there is no articulation of the claimed features are obvious, and no explanation as to why they are obvious.  The specific claimed features appellants are stating are not described are the peptide sequence (disclosed by Chisari et al) and the position of the staple (which is optimized by testing each position).  The rejection clearly states how these claimed features are obvious.  There are two separate rationales used in this rejection, i.e. descriptions why specific claim limitations are obvious:  1) Teaching-suggestion-motivation, used to show why it would be obvious to use the stapling technology of Walensky et al for the peptide of Park et al and Chisari et al (improved cellular uptake and increased protease resistance) and 2) Obvious to try, used to meet the limitations of the position of the staples.  There is a reasonable expectation of success for the TSM rationale because Walensky et al describes this approach as generic, not tied to specific sequences.  For the obvious to try rejection, Walensky et al explicitly describes synthesizing a series of peptides with every possible staple position, and testing each one.  This is described in the rejection as optimizing the staple position – with every possible staple position tested, a person of skill in the art would reasonably be expected to be able to select the best one (i.e. a reasonable expectation of success).  This is explicitly described in the rejection.
Appellants next argue that, because there are a large number of antimicrobial peptides, it is not obvious to select a single sequence to staple.  There are a few problems with this argument.  First, as described by Walensky et al, stapling a peptide in this manner is intended to force an α-helical structure (note abstract); there is no reason or rationale to make this modification for a peptide that doesn’t require such a structure.  It is not clear how many of the (unnamed and undescribed) peptides that applicants are referring to are helical.  In the references cited in the rejection, there is only one sequence given (with listed amino acids) that meets that requirement – appellant’s elected species.  The second issue is that, appellant’s argument, if persuasive and taken to its logical conclusion, means that it would become easier to get a patent as more is discovered in a field of science.  Imagine a scenario where there is only one helical antimicrobial peptide.  Appellant’s argument that it is not obvious to select a given sequence because there are a lot of other sequences that could be selected clearly does not apply.  Now imagine a related scenario where scientists have been working hard and have discovered many more applicable peptides.  Much more has been discovered in this scenario, but appellant’s argument now is applicable.  If persuasive, this would indicate that the more research is conducted in a field, the easier it is to get a patent, which is counterintuitive.  Finally, the courts have ruled that the disclosure of additional alternatives does not, by itself, mean that any given alternative is unobvious because such a disclosure does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2145(X)(D)(1)).  If it is appropriate to select a single given sequence from a reference that discloses many sequences, it is clearly appropriate to use a sequence when only one is described, even if there are other sequences found in uncited references.
Appellants have pointed to the fact that the sequence of Chisari et al is not actually buforin II, but rather buforin II with a single mutation.  This is part of their argument that there are a large number of alternative antimicrobial peptide sequences that could have been tested.  It is not clear why this would overcome the rejection.  Chisari et al calls the sequence buforin; given the teachings of Park et al, it is clearly buforin II or a known derivative sequence.  As such a sequence would reasonably be expected to work in much the same way as native buforin (or it would be described differently by Chisari et al), it is reasonable to modify it using the methods of Walensky et al.
Appellants next argue that the process of internalization for stapled peptides is mediated by pinocytosis, and that bacteria do not have pinocytosis.  Appellants evidence that the uptake is pinocytosis is not as solid as they present:  
   
    PNG
    media_image2.png
    439
    404
    media_image2.png
    Greyscale
(Walensky et al, p6283, 2nd column, 2nd paragraph).  The mechanism is an area of active research, according to the reference, with pinocytosis clearly a theory.  In addition, the argument that bacteria do not have anything similar is, ironically, based on Lonhienne et al (exhibit B of the appeal brief), which discusses something very similar to endocytosis (which applicants, without evidence, have stated is equivalent to pinocytosis) in bacteria.  While E. coli didn’t uptake GFP like the G. obsuriglobus bacteria did, it is clear that, for at least some bacteria, the mechanism does exist.  Furthermore, Park et al (PNAS (2000) 15 p8245-8250, exhibit A in applicant’s brief – note that this is a different reference than Park et al cited in the rejection) clearly states that the cell penetrating ability of buforin depends on the α-helical content of the peptide (abstract).  A modification, such as that of Walensky et al, that increases helical content would reasonably be expected to increase activity, all other things being equal.  In addition, please note that there are two motivations to use the methods of Walensky et al for the peptides of Park et al and Chisari et al – improved internalization and improved protease resistance.  Appellants argument is essentially that one of these motivations would not be expected by a person of skill in the art, but they have not discussed the second motivation.  
Appellants argue that there is no reasonable expectation of success, because they are the first to staple a peptide that is an internalizing antimicrobial peptide and that the technology is unpredictable, based on the stapling of lytic antimicrobial peptides.  The question is not if appellants are the first to do something, the question is if the claims are obvious.  If there is a rejection under 35 USC 103, then no one has made or used the claimed material; otherwise, there would be a rejection under 35 USC 102.  Walensky et al discuss a number of advantages to stapling the peptide, including improved cellular uptake and improved protease resistance.  While appellants have argued that improved cellular uptake would not be expected (note the arguments above), they have not contested that improved protease resistance would be expected in an internalizing antimicrobial peptide.  The mechanism of action is known (note both Park et al references, cited in rejection and Park et al, cited by applicants as exhibit A), the effect of modifying the helicity is at least suggested (note Park et al, exhibit A), and the effects of stapling a peptide is known (note Walensky et al).  In other words, this is not an unknown system; it has been researched and many of the details are known – in other words, there is some level of predictability.
Appellants next argue that the methodology of Walensky et al does not work for antimicrobial peptides, citing Pham et al and Chapuis et al (exhibits C and D of the appeal brief).  The abstract of Pham et al states that the stapled peptides “displayed remarkable increases not only in antimicrobial activity but also in helical content and protease resistance” compared to an unstapled analog:
  
    PNG
    media_image3.png
    154
    581
    media_image3.png
    Greyscale
.  It is difficult to see why this suggests that stapling antimicrobial peptides would not be expected to work.  While Chapuis et al show that a given antimicrobial peptide did not improve with stapling, that is only one example.  Note that Dinh et al (Bioorg Med. Chem. Lett. (2015) 25 p4016-4019, cited by applicants, IDS of 19 June, 2020) explicitly discusses designing stapled antimicrobial polypeptides.  This reference explicitly states that stapling antimicrobial peptides will improve activity, and uses that as a base to design additional compounds (p4016, 2nd column, 1st paragraph).  In addition, Chapuis et al did not follow the advice of Walensky et al and try every possible staple position; they appear to have only a small number of the possible positions (note tables 1 and 2, 3d and 4th pages of Chapuis et al).  As it is known that some staple positions can be detrimental (note fig 4 of Walensky et al, p6278, 2nd column, top of page), it is not inconceivable that Chapuis et al were merely unlucky in their selection.  In addition, Walensky et al explicitly mentions cationic antimicrobial peptides (p6284, 1st column, 2nd paragraph), such as those of Chapuis et al, Dinh et al, and Pham et al, in a context that suggests that these are known and accepted.  So there are 3 references discussing stapled antimicrobial peptides that at least suggests that stapling antimicrobial peptides will lead to advantages, and one that clearly did not do a thorough study, that did not find success.  Coupled with the finding of Park et al (exhibit A) that helicity corelates with activity, there is still a reasonable expectation of success.  Please note that what is required is a reasonable expectation of success, not absolute predictability (MPEP 2143.02(I and II)).  The rejection still meets this burden.  
Please note that these two arguments are 1) this is new, so no one can predict it and 2) a person would predict it would fail based on the prior art.  These two arguments are contradictory; they can’t both be correct.
Appellants next argue that the fact that the prior art shows that the teachings of Walensky et al do not work means that the rejection must be based on impermissible hindsight reasoning.  That is not the test for hindsight.  The test is if the rejection is based only on what was known by a person of skill in the art at the appropriate time (MPEP 2145(X)(A)).  Appellants have pointed to no portion of the rejection that isn’t found in the cited references.  This appears to be a mixing of hindsight reasoning and skepticism of others.
Appellants next argue that the selection of an i, i+4 spacing (4 amino acids separation) for the tether is improper and there is no reason or rationale for using the staple at that spacing, i.e. the number of amino acids between the two amino acids on either end of the staple.  Applicants point to Walensky et al (US 9,464,115), which is not a reference cited in the rejection, to point at a teaching that the tether can be at any spacing.  Walensky et al (cited in rejection) explicitly states that staples at i and i+4 or i+7 are appropriate, making those two spacings obvious.  The fact that some other reference states that other spacings may work does not render this teaching non-obvious.  In addition, even if we assume all spacings are to be tried, it is still a finite number of choices.  The peptide of Chisari et al has 21 amino acids; the longest tether that can be used will be at the i and i+20 positions (N-terminus and C-terminus).  Even if we assume every tether of adjacent amino acids (20 positions), separated by 1 (19 positions), 2 (18 positions), etc, the number of sequences if every possible tether spacing and position is used adds up to 210 sequences – a finite number of peptides to synthesize and test.
Appellants next argue that none of the references describe the exact locations for the staple claimed by appellants.  As noted in the rejection, Walensky et al explicitly states that every possible staple position should be synthesized and tested to optimize this parameter; this will necessarily lead to the claimed sequences.  
Appellants next argue that the obvious to try rationale described in the rejection is improper.  Appellants point to the number of antimicrobial peptides and the various possibilities of staple position to argue that this is not a finite number of possibilities to test.  This argument appears to be drawn to a rejection that generically describes antimicrobial peptides and states that stapling can provide a benefit.  That is not the rejection at question.  There is only one antimicrobial peptide described as helical in the cited references (although Chisari et al notes some helical peptides as antiviral), and the explicit spacing used is disclosed by Walensky et al.  In other words, appellants assume varying many parameters that are not varied in the rejection as written.  Even if we assume we are looking at a few thousand peptides and every spacing, we are still talking at a finite (if somewhat large) number of possibilities -- even if we take appellant’s arguments at face value, they do not render the rejection invalid.
Appellants next argue that, because they are the first inventors to staple an intracellular targeting antimicrobial peptide, there is no predictability.  However, as noted above, the mechanism of this peptide has been studied, as has the influence of helicity, and the effect of stapling a peptide is known.  So, while this may be the first time that someone has stapled this peptide, the effects are not unpredictable just for that reason.
Appellant’s penultimate argument is the alleged unexpected results of a lack of correlation between α-helicity and antimicrobial activity.  Appellants point out that some sequences with high helicity have poor antimicrobial activity.  There are two issues with this argument.  First, it is not clear why it would be considered unexpected.  Helicity is clearly not the only factor required for antimicrobial activity, otherwise bacteria would not be able to make helical proteins, and only patients without helical proteins would be susceptible to infection.  This means that the amino acid sequence must play a role.  If a staple location is at a position that is important for antimicrobial activity, clearly the antimicrobial activity will be compromised, even if that staple will improve helicity.  Note that Walensky et al explicitly states that the staple itself can interfere with activity (fig 4, p6278, 2nd column, top of page); some sequences would reasonably be expected to have compromised antimicrobial activity even if they have excellent helicity.  The second issue is that it is not clear what the significance of it is.  It is appellant’s burden to demonstrate that an unexpected result is of practical significance (MPEP 716.02(b)(I)).  A person treating a patient in need of an antimicrobial treatment has many things to consider, such as side effect profile and activity, but there is no evidence of record that such a person will be influenced by the helicity of an antimicrobial peptide therapy.
Finally, applicants argue that they have discovered sequences with excellent antimicrobial activity and limited hemolytic activity, while some sequences tested proved to be inferior in both measures, indicating unpredicatabilty.  As noted repeatedly, Walensky et al explicitly teaches synthesizing every staple position and testing each sequence for activity.  The reference also mentions screening sequences for membrane perturbation (i.e. hemolysis, if applied to red blood cells) (p6284); this clearly suggests that different staple locations will give different levels of hemolysis, which should be tested for.  This is also suggested by Dinh et al, note table 1, p4018, top of page, which shows at least two sequences with different stapling patterns giving different levels of hemolysis.  Note that appellants have not argued that the claimed peptides have lower hemolytic activity than the unstapled peptides, merely that it is “acceptable” compared to the antimicrobial activity (appeal brief, p22) – it is not contradictory to the references suggesting increased hemolysis.  In other words, the prior art recognizes all the factors that appellants are discussing, and still teaches running the experiment.  In essence, appellants argue that the prior art suggests futility, but that is not what the prior art actually states.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 47-51, 53-56, and 61-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,464,115 in view of Park et al (Biochem. Biophys. Res. Comm. (1998) 244 p253-257) and Chisari et al (WO 2008086042).
Response to Argument
Appellants argue that the requirements for an obvious to try rationale have not been satisfied, and that the stapled peptides claimed have unexpected results of lack of correlation between helicity and antimicrobial activity and improved antimicrobial activity with tolerable hemolytic activity.  These arguments are unpersuasive, and the rejection should be maintained.
These arguments are a subset of the arguments presented with respect to the rejection under 35 USC 103, above, and appellants explicitly referenced those arguments.  Those arguments were answered above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FRED H REYNOLDS/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658        
                                                                                                                                                                                                /MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.